          Case 1:15-cv-00903-RA Document 61 Filed 12/02/20 Page 1 of 2




                                        December 2, 2020




The Honorable Ronnie Abrams, United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007
(212) 805-0284


       Re:     Letter Motion to Schedule a Rule 16 Conference
               United States ex rel. Hart v. McKesson Corp., No. 1:15-cv-00903-RA

Dear Judge Abrams:

       We represent Relator Adam Hart in the above matter and write to respectfully request that
the Court schedule an initial Rule 16 case management conference pursuant to Fed. R. Civ. P.
16(c) and Individual Rule 2(B).

         Relator has attempted to begin the process of planning for discovery by requesting that
the Defendants participate in a Rule 26(f) conference. In addition, Relator has proposed to
Defendants a protective order so that the documents that Defendants have already produced to
the Department of Justice (“DoJ”) in response to DoJ’s civil investigatory demand issued after
the sealed complaint was filed, and which DoJ has already provided to Relator, may be used in
this action. There is no burden on Defendants in entering such a protective order now. The
parties have met and conferred and Defendants have informed Relator that they believe any
initial case management conference or Rule 26(f) conference would be premature. 1

       Relator respectfully submits that it is appropriate at this juncture to conduct the initial
Rule 16(b) conference. This False Claims Act (“FCA”) case was filed on February 6, 2015, and

1
 Rule 26(f)(1) provides: “Except in a proceeding exempted from initial disclosure under Rule
26(a)(1)(B) or when the court orders otherwise, the parties must confer as soon as practicable –
and in any event at least 21 days before a scheduling conference is to be held or a scheduling
order is due under Rule 16(b).”
          Case 1:15-cv-00903-RA Document 61 Filed 12/02/20 Page 2 of 2




The Honorable Ronnie Abrams
December 2, 2020
Page 2

was unsealed by Order dated March 13, 2020. Under this Court’s Individual Rules, “[t]he Court
will generally schedule a Fed. R. Civ. P. 16(c) conference within three months of the filing of the
Complaint.” Individual Rule 2(B). Moreover, there is no provision under the FCA
automatically staying discovery while a motion to dismiss (which has now been fully briefed) is
pending. Initiating the Rule 26(f) process and establishing a discovery plan now will expedite
discovery and, ultimately, the adjudication of this action.

       A proposed order is attached.

                                                     Respectfully submitted,

                                                     /s/ Andrew C. Shen

                                                     Andrew C. Shen
                                                     ashen@kellogghansen.com
                                                     KELLOGG, HANSEN, TODD,
                                                     FIGEL & FREDERICK, P.L.L.C.
                                                     1615 M Street N.W., Suite 400
                                                     Washington, D.C. 20036
                                                     Tel: (202) 326-7900
                                                     Fax: (202) 326-7999

                                                     Counsel for Plaintiff Hart


cc: Counsel for Defendants
